
	
		II
		Calendar No. 937
		110th CONGRESS
		2d Session
		S. 3169
		[Report No. 110–441]
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2008
			Mr. Biden (for himself,
			 Mr. Lugar, and Mr. Hagel) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Foreign Relations
		
		
			August 1, 2008
			Reported by Mr. Biden,
			 without amendment
		
		A BILL
		To authorize United States participation in, and
		  appropriations for the United States contribution to, the eleventh
		  replenishment of the resources of the African Development
		  Fund.
	
	
		1.African Development
			 FundThe African Development
			 Fund Act (22 U.S.C. 290g et seq.) is amended by adding at the end the
			 following:
			
				219.Eleventh
				Replenishment
					(a)The United States
				Governor of the Fund is authorized to contribute on behalf of the United States
				$468,165,000 to the eleventh replenishment of the resources of the Fund,
				subject to obtaining the necessary appropriations.
					(b)In order to pay
				for the United States contribution provided for in subsection (a), there are
				authorized to be appropriated, without fiscal year limitation, $468,165,000 for
				payment by the Secretary of the
				Treasury.
					.
		
	
		August 1, 2008
		Reported without amendment
	
